     Case 2:20-cv-00079-KJM-EFB Document 35 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH LLOYD THURMAN,                            No. 2:20-cv-0079-KJM-EFB P
12                       Petitioner,
13            v.                                        ORDER
14    RAYMOND JOHNSON, Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding without counsel, has filed an application for a writ

18   of habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 9, 2021, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Neither party has filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
     Case 2:20-cv-00079-KJM-EFB Document 35 Filed 09/01/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3             Accordingly, IT IS HEREBY ORDERED that:
 4             1. The findings and recommendations filed March 9, 2021, are adopted in full; and
 5             2. Petitioner’s December 21, 2020 “objection to dismissal of juror misconduct claim”
 6   (ECF No. 26), construed as a motion made under Federal Rule of Civil Procedure 60(b), is
 7   denied.
 8   DATED: August 31, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
